DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Independent claim 13 (and dependent claims 14-15 dependent thereon), the combination of the limitations “forming a fin structure directly on and physically contacting the semiconductor substrate and sidewalls of the stack of nanostructures” (lines 5-6) and “forming a gate structure directly on… the fin structure” (last 2 lines) is not supported by the original disclosure.  For example, Fig. 1D of the present application shows “a fin structure” 114 (see [0020] of specification) directly on and physically contact the semiconductor substrate and a gate structure 118 is formed directly on “a fin structure” 114 (Fig. 1F), but does not show “a fin structure” 114 directly on and physically contacting sidewalls of the stack of nanostructures 112 as claimed.
However, for the examination purpose, it is assumed that a fin structure is only formed directly on and physically contacting the semiconductor substrate. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0366375).

Chen does not disclose the second stack of nanostructures being a fin structure directly on and physically contacting the semiconductor substrate (see assumption of 112-1st rejection above).
However, Chen (Figs. 14I-14J) discloses another method of forming another embodiment comprising: forming a fin structure 212 within a second region of a semiconductor substrate 202 and the fin structure 212 being directly on and physically contacting the semiconductor substrate.  Accordingly, it would have been obvious to modify the method of Figs. 2-11 by incorporating the method of Fig. 14 which include the step of forming a fin structure within a second region of a semiconductor substrate 
Regarding claims 14-15, Chen further discloses: the first type of semiconductor material comprises silicon ([0025]) and the second type of semiconductor material comprises silicon germanium ([0048]); and a crystal orientation of the first type of semiconductor material is [100] on a top and bottom surface ([0057]) and a crystal orientation of sidewalls of the fin structure is [110] (p-FET, [0057]).
Regarding claim 18, Chen (Figs. 2-11) discloses a semiconductor device comprising: a first structure 370 having: a stack of nanostructures 210, each of the nanostructures comprising a channel region, each of the nanostructures comprising a first type of semiconductor material 210 ([0025]); a first interfacial layer (i.e., multiple layers of dielectric materials, [0038]) surrounding each of the nanostructures; and a first dielectric layer ([0038]) surrounding the first interfacial layer; a second structure 380 adjacent the first structure, the second structure 380 comprising: a second stack of nanostructures 212, the second stack of the nanostructures 212 comprising a channel region, the second stack of the nanostructures 212 comprising a second type of semiconductor material ([0025]) that is different than the first type of semiconductor material, the substrate 202 having a first crystalline orientation ([0057]), and the second stack of the nanostructures 212 having a second crystalline structure (p-FET, [0057]) that is different than the first crystalline orientation; a second interfacial layer (i.e., multiple layers of dielectric materials, [0038]) surrounding the second stack of the nanostructures 212; and a second dielectric layer ([0038]) surrounding the interfacial 
Chen does not disclose the second stack of nanostructures being a fin structure extending vertically from and physically contacting the semiconductor substrate.
However, Chen (Figs. 14I-14J) discloses another method of forming another embodiment comprising: forming a fin structure 212 within a second region of a semiconductor substrate 202 and the fin structure 212 being extending vertically from and physically contacting the semiconductor substrate.  Accordingly, it would have been obvious to modify the method of Figs. 2-11 by incorporating the method of Fig. 14 which include the step of forming a fin structure within a second region of a semiconductor substrate, extending vertically from and physically contacting the semiconductor substrate because it is a matter of design choice in order to form a vertical FinFET structure.
Regarding claims 19-20, Chen further discloses: the second type of semiconductor material 212 comprises at least one of: SiGe, Ge, GaAs, or InP ([0025]); and a crystal orientation of the first type of semiconductor material is [100] on a top and bottom surface ([0057]) and a crystal orientation of sidewalls of the fin structure is [110] (p-FET, [0057]).
Claims 1-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2018/0366375) in view of Huang et al (US 2016/0240378).
Regarding claim 1, Chen (Figs. 2-11) discloses a method comprising: depositing a semiconductor stack within a first region 370 and a second region 380 on a substrate 202, the substrate 202 having a first crystalline orientation ([0057]), the semiconductor 
Chen does not disclose the second stack of nanostructures being a fin structure physically contacting the semiconductor substrate.
However, Chen (Figs. 14I-14J) discloses another method of forming another embodiment comprising: filling the trench with the second type of semiconductor material 212 that is physically contacting the substrate, and patterning the second type of semiconductor material 212 within the second region to form a fin structure.  Accordingly, it would have been obvious to modify the method of Figs. 2-11 by incorporating the method of Fig. 14 which include the step of forming a fin structure within a second region of a semiconductor substrate and physically contacting the semiconductor substrate because it is a matter of design choice in order to form a vertical FinFET structure.

However, Huang (Figs. 1J-1L) teaches a method comprising: with an epitaxial growth process, filling the trench with the second type of semiconductor material 120, and the second type of semiconductor material 120 being physically contacting sidewalls of the semiconductor stack 114.  Accordingly, it would have been obvious to fill the second type of semiconductor material within the trench and having the second type of semiconductor material being either contacting or not contacting sidewalls of the semiconductor stack because it is not critical, depending upon the method which is desired for filling the trench and the same purpose of providing the second type of semiconductor material within the trench would result.  
Regarding claims 2-12 and 16-17, Chen (Figs. 2-11) further discloses: before forming the gate structure, removing the second type of semiconductor material 208 from the nanostructure stack (Figs. 9-10); after removing the second type of semiconductor material from the nanostructure stack, forming an interfacial layer (i.e., multilayers of dielectric materials, [0038]) all around remaining nanostructures of the nanostructure stack; forming a dielectric layer on the interfacial layer ([0038]); before forming the gate structure, forming an interfacial layer and a dielectric layer ([0038]) on the fin structure (as modified by Fig. 14J); forming the gate structure comprises removing a previously formed dummy gate structure ([0035]); the first type semiconductor material 210 comprises silicon ([0025]); the substrate 202 comprises silicon ([0020]); the second type semiconductor material 208 comprises silicon germanium ([0025]); sidewalls of the fin structure have a [110] crystal orientation 
Response to Arguments
Applicant’s arguments with respect to amended independent claims have been considered but are moot because the new ground of rejection is applied (i.e., new cited reference, different interpretations).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PHAT X CAO/           Primary Examiner, Art Unit 2817